
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14


Stock Option Grant


Staples, Inc.
Employer ID: 04-2896127
500 Staples Drive
Framingham, MA 01702

--------------------------------------------------------------------------------

    ACCOUNT ID: «FirstName» «MiddleName» «LastName»   LOCATION: «Address1»
«Address2»
«Address3»
«City», «State» «Zip»
«Country»    

You have been granted an option to purchase Staples, Inc. Common Stock as
follows:

Type of Option:   Non-Qualified Stock Option Grant No.:     Stock Option Plan:  
2004 Date of Grant:     Total Number of Option Shares:     Option Price per
Share:   US$ Total Exercise Price of Option Shares:   US$

 

Vesting Date

--------------------------------------------------------------------------------

  Number of Shares
Vesting on Vesting Date

--------------------------------------------------------------------------------

By your acceptance of this Stock Option Grant, you agree that this option is
granted under and governed by the terms and conditions of Staples, Inc.'s
Amended and Restated 2004 Stock Incentive Plan (as further amended or restated
from time to time) and by the terms and conditions of Staples, Inc.'s
Non-Qualified Stock Option Agreement (NQS42004), which is attached hereto.

You understand and agree that this Stock Option Grant is being awarded to you in
exchange for your execution of a Non-Compete and Non-Solicitation Agreement in a
form approved by Staples.

Staples, Inc.

Ronald L. Sargent
Chairman and Chief Executive Officer

Attachment: Staples, Inc. Non-Qualified Stock Option Agreement

1

--------------------------------------------------------------------------------




NON-QUALIFIED STOCK OPTION AGREEMENT


1.Grant of Option.    Staples, Inc., a Delaware corporation ("Staples"), hereby
grants to the Optionee named in the accompanying Stock Option Grant (the "Option
Grant") the option, pursuant to Staples' Amended and Restated 2004 Stock
Incentive Plan noted in the Option Grant (the "Plan"), to purchase an aggregate
of the Total Number of Option Shares of Common Stock of Staples stated in the
Option Grant at a price per share equal to the Option Price per Share stated in
the Option Grant, purchasable as set forth in and subject to the terms and
conditions of this Option Agreement and the Plan. Except where the context
otherwise requires, the term "Staples" shall include the parent and all present
and future subsidiaries of Staples as defined in Sections 424(e) and 424(f) of
the Internal Revenue Code of 1986, as amended or replaced from time to time (the
"Code").

2.Non-Qualified Stock Option.    This option is not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

3.Exercise of Option and Provisions for Termination.

        (a)   Vesting Schedule.    Except as otherwise provided in this
Agreement, this option may be exercised up to and including the tenth
anniversary of the Date of Grant stated in the Option Grant (hereinafter the
"Expiration Date"). This option shall become exercisable (or "vest") in
installments for the number of shares set forth in the table in the Option Grant
commencing on each of the respective Vesting Dates noted (each a "Vesting
Date"). The right of exercise shall be cumulative so that if the option is not
exercised to the maximum extent permissible during any exercise period, it shall
be exercisable, in whole or in part, with respect to all shares not so purchased
at any time prior to the Expiration Date or the earlier termination of this
option. This option may not be exercised at any time after the Expiration Date.

        (b)   Exercise Procedure.    Subject to the conditions set forth in this
Agreement, this option shall be exercised by the Optionee's delivery of written
notice of exercise to the Secretary of Staples, specifying the Date of Grant of
this Option Agreement, the number of shares to be purchased and the purchase
price to be paid therefor, and accompanied by payment in full in accordance with
Section 4. Such exercise shall be effective upon receipt by the Secretary of
Staples of such written notice together with the required payment. The Optionee
may purchase less than the number of shares covered hereby, provided that no
partial exercise of this option may be for any fractional share.

        (c)   Continuous Relationship with Staples Required.    Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Optionee, at the time he or she exercises this option, is, and has been at
all times since the Date of Grant of this option, an employee or director of, or
a consultant, advisor or service provider to, Staples (an "Eligible Optionee").
In addition, this option may not be exercised while the Optionee is suspended
for an offense which could lead to a termination by Staples for "cause" (as
defined below).

        (d)   Termination of Relationship with Staples.    If the Optionee
ceases to be an Eligible Optionee for any reason, then, except as provided in
this paragraph (d) and in paragraphs (e) and (f) below, the right to exercise
this option shall terminate six (6) months after such cessation (but in no event
after the Expiration Date), provided that this option shall be exercisable only
to the extent that the Optionee was entitled to exercise this option on the date
of such cessation. Notwithstanding the foregoing sentence or the vesting
schedule set forth in Section 3(a) above, if the Optionee terminates employment
after attaining age 55 and if at the time of such termination of employment the
sum of the years of service (as determined by the Board of Directors of Staples)
completed by the Optionee plus the Optionee's age is greater than or equal to
65, this option shall be exercisable for the Total Number of Option Shares for a
period of three (3) years after the date of the Optionee's termination (but in
no event after the Expiration Date). In addition, if the Optionee is an employee
on an approved leave of

2

--------------------------------------------------------------------------------




absence, then this option shall not terminate as a result of such leave of
absence unless and until the Optionee's employment relationship is ultimately
terminated. If the Optionee ceases to be an Eligible Optionee under
circumstances where paragraph (f) below does not apply, and the Optionee becomes
an Eligible Optionee within six (6) months after he or she ceased to be an
Eligible Optionee, then this option shall not terminate and shall be reinstated.

        (e)   Exercise Period Upon Death or Disability.    If the Optionee dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Expiration Date while he or she is an Eligible Optionee, or if the
Optionee dies within six (6) months after the Optionee ceases to be an Eligible
Optionee (other than as the result of a termination of such relationship by
Staples for "cause" as specified in paragraph (f) below), this option (i) shall
be exercisable, within the period of 12 months following the date of death or
disability of the Optionee (but in no event after the Expiration Date), by the
Optionee or by the person to whom this option is transferred by will or the laws
of descent and distribution, and (ii) notwithstanding the vesting schedule set
forth in Section 3(a) above, shall be exercisable for 100% of the Total Number
of Option Shares. Except as otherwise indicated by the context, the term
"Optionee," as used in this option, shall be deemed to include the estate of the
Optionee or any person who acquires the right to exercise this option by bequest
or inheritance or otherwise by reason of the death of the Optionee.

        (f)    Termination for Cause.    If (a) the Optionee's relationship with
Staples is terminated by Staples for "cause" (as defined below), or (b) if the
Optionee retires or resigns and Staples determines within six months thereafter
that the Optionee's conduct prior to his or her retirement or resignation
warranted a discharge for "cause," or (c) Staples determines that the Optionee's
conduct after termination of the employment or consulting relationship fails to
comply with the terms of any non-competition, non-solicitation or
confidentiality provision contained in any employment, consulting, advisory,
proprietary information, non-disclosure, non-competition, non-solicitation or
other similar agreement between the Optionee and Staples, then (x) the right to
exercise this option with respect to any shares not previously exercised shall
terminate immediately, and (y) without limiting any other remedy available to
Staples, Staples shall be entitled to repurchase from the Optionee at the
Exercise Price the shares of Common Stock previously purchased by the Optionee
hereunder, or, if the Optionee at such time no longer owns such shares, Staples
shall be entitled to recover from the Optionee the gross profit earned by the
Optionee upon the purchase and disposition (whether by sale, gift, donation or
otherwise) of such shares.

        "Cause," as determined by Staples (which determination shall be
conclusive), shall mean:

          (i)  willful failure by the Optionee to substantially perform his or
her duties with Staples (other than any failure resulting from incapacity due to
physical or mental illness). No act or failure to act on the Optionee's part
will be deemed "willful" unless the Optionee acted or failed to act without a
good faith or reasonable belief that his or her conduct was in Staples' best
interest; or

         (ii)  breach by the Optionee of any provision of any employment,
consulting, advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Optionee and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

        (iii)  violation by the Optionee of the Code of Ethics or an attempt by
the Optionee to secure any improper personal profit in connection with the
business of Staples; or

        (iv)  failure by the Optionee to devote his or her full working time to
the affairs of Staples except as may be authorized in writing by Staples' CEO or
other authorized Company official; or

         (v)  the Optionee's engagement in business other than the business of
Staples except as may be authorized in writing by Staples' CEO or other
authorized Company official; or

3

--------------------------------------------------------------------------------



        (vi)  the Optionee's engagement in misconduct which is demonstrably and
materially injurious to Staples.

4.Payment of Purchase Price.


        (a)   Method of Payment.    Payment of the purchase price for shares
purchased upon exercise of this option shall be made (i) by delivery to Staples
of cash or a check to the order of Staples in an amount equal to the purchase
price of such shares, (ii) subject to the consent of Staples, by delivery to
Staples of shares of Common Stock of Staples then owned by the Optionee having a
fair market value equal in amount to the purchase price of such shares, (iii) by
any other means which the Board of Directors determines are consistent with the
purpose of the Plan and with applicable laws and regulations (including, without
limitation, the provisions of Rule 16b-3 under the Securities Exchange Act of
1934 and Regulation T promulgated by the Federal Reserve Board), or (iv) by any
combination of such methods of payment. Notwithstanding the prior sentence,
under no circumstance may payment for shares be made by a promissory note.

        (b)   Valuation of Shares or Other Non-Cash Consideration Tendered in
Payment of Purchase Price.    For the purposes hereof, the fair market value of
any share of Staples' Common Stock or other non-cash consideration which may be
delivered to Staples in exercise of this option shall be determined in good
faith by the Board of Directors of Staples.

        (c)   Delivery of Shares Tendered in Payment of Purchase Price.    If
the Optionee exercises this option by delivery of shares of Common Stock of
Staples, the certificate or certificates representing the shares of Common Stock
of Staples to be delivered shall be duly executed in blank by the Optionee or
shall be accompanied by a stock power duly executed in blank suitable for
purposes of transferring such shares to Staples, and the Common Stock delivered
may not be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirement and must have been held for at least six months if such
Common Stock was previously issued to the Optionee through a Staples
compensation plan. Fractional shares of Common Stock of Staples will not be
accepted in payment of the purchase price of shares acquired upon exercise of
this option.

5.Delivery of Shares; Compliance With Securities Laws, Etc.

        (a)   General.    Staples shall, upon payment of the option price for
the number of shares purchased and paid for, make prompt delivery of such shares
to the Optionee, provided that if any law or regulation requires Staples to take
any action with respect to such shares before the issuance thereof, then the
date of delivery of such shares shall be extended for the period necessary to
complete such action.

        (b)   Listing, Qualification, Etc.    This option shall be subject to
the requirement that if, at any time, counsel to Staples shall determine that
the listing, registration or qualification of the shares subject hereto upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors. Nothing herein shall be deemed to
require Staples to apply for, effect or obtain such listing, registration,
qualification or disclosure, or to satisfy such other condition.

6.Transferability of Option.    This option is personal and no rights granted
hereunder may be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) nor shall any such rights be subject
to execution, attachment or similar process, except that this option may be
transferred by will or the laws of descent and distribution or, upon notice to
Staples, for estate planning purposes to entities that are beneficially owned
entirely by family

4

--------------------------------------------------------------------------------



members. All transferees of this option must agree to be governed by all of the
terms and conditions of this Agreement. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this option or of such rights
contrary to the provisions hereof, or upon the levy of any attachment or similar
process upon this option or such rights, this option and such rights shall, at
the election of Staples, become null and void.

7.No Special Employment or Similar Rights.    Nothing contained in the Plan or
this option shall be construed or deemed by any person under any circumstances
to bind Staples to continue the employment or other relationship of the Optionee
with Staples for the period within which this option may be exercised.

8.Rights as a Shareholder.    The Optionee shall have no rights as a shareholder
with respect to any shares which may be purchased by exercise of this option
(including, without limitation, any rights to receive dividends or non-cash
distributions with respect to such shares) unless and until a certificate
representing such shares is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate is issued.

9.Adjustment Provisions.


        (a)   General.    In the event of any recapitalization, reclassification
of shares, combination of shares, stock dividend, stock split, reverse stock
split, spin-off or other similar change in capitalization or event or any
distribution to holders of Common Stock other than an ordinary cash dividend,
the Optionee shall, with respect to this option or any unexercised portion
hereof, be entitled to the rights and benefits, and be subject to the
limitations, set forth in Section 9(a) of the Plan.

        (b)   Board Authority to Make Adjustments.    Any adjustments under this
Section 9 will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued pursuant to this option on
account of any such adjustments.

10.Mergers, Consolidations, Distributions, Liquidations, Etc.    In the event of
a merger or consolidation or any share exchange transaction in which outstanding
shares of Common Stock are exchanged for securities, cash or other property of
any other corporation or business entity, or in the event of a liquidation of
Staples, prior to the Expiration Date or termination of this option, the
Optionee shall, with respect to this option or any unexercised portion hereof,
be entitled to the rights and benefits, and be subject to the limitations, set
forth in Section 9 of the Plan.

11.Exercisability and Vesting Following a Change in Control.

        (a)   Definitions.    For purposes of this Agreement, the following
terms shall have the following meanings:

          (i)  A "Change in Control" shall be deemed to have occurred if (A) any
"person", as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the "Exchange Act") (other than Staples, any trustee or
other fiduciary holding securities under an employee benefit plan of Staples, or
any corporation owned directly or indirectly by the stockholders of Staples in
substantially the same proportion as their ownership of stock of Staples), is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Staples representing 30% or more
of the combined voting power of Staples' then outstanding securities(other than
pursuant to a merger or consolidation described in clause (1) or (2) of
subsection (C) below); (B) individuals who, as of the date hereof, constitute
the Board of Directors of Staples (as of the date hereof, the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board of
Directors, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by Staples'

5

--------------------------------------------------------------------------------



stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of
Staples, as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; (C) the stockholders of
Staples approve a merger or consolidation of Staples with any other corporation,
and such merger or consolidation is consummated, other than (1) a merger or
consolidation which would result in the voting securities of Staples outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 75% of the combined voting power of the voting securities of
Staples or such surviving entity outstanding immediately after such merger or
consolidation, or (2) a merger or consolidation effected to implement a
recapitalization of Staples (or similar transaction) in which no "person" (as
defined above) acquires more than 30% of the combined voting power of Staples'
then outstanding securities; or (D) the stockholders of Staples approve an
agreement for the sale or disposition by Staples of all or substantially all of
Staples' assets, and such sale or disposition is consummated.

         (ii)  "Surviving Corporation" shall mean (x) in the case of a Change in
Control pursuant to clause (A) or clause (B) of Section 11(a)(i), Staples;
(y) in the case of a Change in Control pursuant to clause (C) of
Section 11(a)(i), the surviving or resulting corporation in such merger or
consolidation; and (z) in the case of a Change in Control pursuant to Clause (D)
of Section 11(a)(i), the entity acquiring the majority of the assets being sold
or disposed of by Staples.

        (b)   Effect of Change in Control.    Notwithstanding the provisions of
Section 3(a), if a Change in Control of Staples occurs, this option shall become
exercisable for additional shares of Common Stock as follows:

          (i)  If, upon the Change in Control, the Optionee

        (A)  is offered employment with the Surviving Corporation (or is allowed
to continue his or her employment, if the Surviving Corporation is Staples) in a
position (1) in which the title, employment duties and responsibilities,
conditions of employment, and the level of compensation and benefits are at
least equivalent to those in effect during the 90-day period immediately
preceding the Change in Control and (2) that does not involve a relocation of
the Optionee's principal place of employment of more than an additional 50 miles
from the Optionee's primary residence at the time of the Change in Control, or

        (B)  accepts (or elects to continue) employment with the Surviving
Corporation (regardless of position, compensation or location), then
(x) effective immediately prior to the Change in Control, the vesting schedule
of this option stated in Section 3(a) above shall accelerate such that an
additional 25% of the Total Number of Option Shares shall become immediately
exerciseable, and (y) on each Vesting Date which had not yet occurred as of the
date of the Change in Control, this option shall become exercisable for such
number of additional shares of Common Stock as is determined by dividing the
balance of the Total Number of Option Shares remaining unvested following the
acceleration of vesting referred to in clause (x) above, by the number of
Vesting Dates which had not occurred as of the date of the Change in Control.

         (ii)  If, upon the Change in Control,

        (A)  the Optionee is either offered employment in accordance with
clause (A) of Section 11(b)(i) or accepts employment in accordance with
clause (B) of Section 11(b)(i), and

6

--------------------------------------------------------------------------------



        (B)  within one year following the date of the Change in Control, the
Optionee either (1) is discharged without cause (as defined in Section 3(f)) or
(2) resigns or retires because his or her title or employment duties and
responsibilities are diminished, his or her conditions of employment are
adversely changed, the level of his or her compensation and benefits are
reduced, or his or her principal place of employment is relocated by more than
an additional 50 miles from his or her primary residence at the time of the
Change in Control,

then the vesting of this option shall be accelerated such that this option shall
become exercisable in full effective upon the date of such discharge or
resignation (and this option shall remain exercisable following such discharge
or resignation for such period, if any, as is provided in Section 3).

        (iii)  If the Optionee is not offered employment in accordance with
clause (A) of Section 11(b)(i) and does not accept employment in accordance with
clause (B) of Section 11(b)(i) (other than as a result of retirement), then the
vesting of this option shall be accelerated such that this option shall become
exercisable in full effective immediately prior to the Change in Control.

12.Withholding Taxes.    Staples' obligation to deliver shares upon the exercise
of this option shall be subject to the Optionee's satisfaction of all applicable
federal, state and local income and employment tax withholding requirements.
Staples may deduct any such tax obligations from any payment of any kind
otherwise due to the Optionee, including salary and bonus payments, and may
withhold or sell a sufficient number of shares otherwise issuable pursuant to
the exercise of this option on behalf of the Optionee to satisfy such tax
obligations. Subject to Staples' prior approval, which may be withheld in its
sole discretion, the Optionee may elect to satisfy such tax withholding
obligations (i) by causing Staples to withhold shares of Common Stock otherwise
issuable pursuant to the exercise of this option or (ii) by delivering to
Staples shares of Common Stock already owned by the Optionee.

13.Miscellaneous.

        (a)   Except as provided herein, this option may not be amended or
otherwise modified unless evidenced in writing and signed by Staples and the
Optionee unless the Board of Directors of Staples determines that the amendment
or modification, taking into account any related action, would not materially
and adversely affect the Optionee. However, in no event may this Option be
converted into a stock appreciation right. This Option Agreement may be executed
in multiple counterparts, each of which shall represent the same option
agreement.

        (b)   All notices under this option shall be mailed or delivered by hand
to Staples at its main office, Attn: Secretary, and to the Optionee to his or
her last known address on the employment records of Staples or at such other
address as may be designated in writing by either of the parties to one another.

        (c)   This option shall be governed by and construed in accordance with
the laws of the State of Delaware.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



NON-QUALIFIED STOCK OPTION AGREEMENT
